Title: To Benjamin Franklin from Lafayette, [25 June 1782]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My Dear SirSt Germain tuesday [June 25, 1782]
You Have Been Acquainted that Mr. de Castries’s Courier was to Go to Morrow Evening, and I intend taking the same Opportunity to write to Congress and General Washington— But as I want to justify My delay, Upon the trüe Motives of it, those of Public Utility, and American Wellfare, I Hope Your Excellency will please to Mention fully the Matter to Congress, and By Making them sensible of your opinion Respecting this Measure, to let them know that My services Here, for some Weeks to Come, May Be of some Use to the interest of America. I Have just Happened to Hear of Mr. jay’s Arrival and will wait Upon Him to Morrow Evening when I will Also Call at passy to Pay You My Respects— You will oblige me to talk with mr. jay Respecting our opinion on the subject I Have Mentioned.
With Every sentiment of Affection and Regard I Have the Honor to Be My Dear sir Your Most affectionate friend
Lafayette
 
Endorsed: June 25. 82
